Citation Nr: 1734786	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  10-26 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent prior to April 11, 2016 and in excess of 40 percent thereafter for thoracolumbar spine degenerative disc disease (DDD) with thoracolumbar spondylosis (low back disability).  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney 


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1994 to September 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that continued a 20 percent disability rating for the Veteran's service-connected back disability. 

The Veteran requested a videoconference hearing which was subsequently scheduled for January 2015.  The Veteran failed to appear for his scheduled hearing.  He did not request that the hearing be rescheduled.  Therefore, the hearing request is deemed to have been withdrawn.  See 38 C.F.R. § 20.702 (d) (2016).  

In February 2016, the Board remanded the case to the Appeals Management Center (AMC) for additional development.  The AMC granted an increased rating from 20 percent to 40 percent, effective April 11, 2016.  The matter was returned to the Board for additional consideration in September 2016.  The Board declined to increase the Veteran's ratings.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In a March 2017 Joint Motion for Remand (JMR), the Court vacated the Board's decision and remanded the claim to the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Appellant's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran maintains that his back disability should be rated in excess of 20 percent prior to April 11, 2016 and in excess of 40 percent thereafter.  His back disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Evaluation under this code section is primarily predicated upon limitations to the Veteran's range of motion (ROM), specifically limitations to forward flexion.  A private June 2007 physical therapy record noted that the Veteran's flexion was limited by 75 percent.  The Board in its September 2016 decision found the notation insufficiently specific to conclude that the Veteran's lumbar forward flexion was less than 0 to 30 degrees, necessitating a higher rating, in part because the entry did not set forth what was considered normal  ROM values for the thoracolumbar spine.  See 38 C.F.R. § 4.71a, Plate V.  The Board further noted that the VA examination provided in December 2007 showed forward flexion greater than 0 to 30 degrees.  

The Board acknowledges that when VA concludes that a private medical examination report is unclear or insufficient in some way, and it reasonably appears that a request for clarification could provide relevant information that is otherwise not in the record and cannot be obtained in some other way, the Board must either seek clarification from the private examiner or the claimant or clearly and adequately explain why such clarification is unreasonable. See Savage v. Shinseki, 24 Vet. App. 259, 269 (2011).  The Court's holding is limited to those instances in which the missing information is relevant, factual, and objective-that is, not a matter of opinion-and where the missing evidence bears greatly on the probative value of the private examination report.  Id.   The Board finds that the physical therapy record is probative evidence upon which an increased rating could be based, therefore remanding for clarification is necessary.  Pursuant to the duty to assist, further clarification from the private healthcare provider should be undertaken.  See 38 U.S.C.A. § 5103A (West 2014).

As the case must be remanded for the foregoing reasons, the Veteran should also be scheduled for a current VA examination of his low back.  The record also reflects that he re-established care at the Hampton VA Medical Center in May 20016.  Therefore, his updated VA treatment records should be obtained.  Finally, the Veteran's private treatment records from Jackson Salvant, M.D., David Packer, D.C., and Paul Savas, M.D. (Tidewater Spine Specialists) should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's treatment records from the Hampton VAMC, dated from May 2016 forward. 

2. Make arrangements to obtain the Veteran's complete treatment records from Jackson Salvant, M.D., David Packer, D.C., and Paul Savas, M.D. (Tidewater Spine Specialists).

3. Contact the physical therapist, Misha Shaddix, PT, who conducted the June 2007 evaluation at Innerfit of Prattville for the purposes of clarification.  The physical therapist should be asked to clarify normal ROM values and the values that were used when evaluating the Veteran.  All clarification attempts should be documented in the claims file. 

4.  After the above records have been obtained, schedule the Veteran for an appropriate VA examination of his back.  The entire claims file, to include a copy of this REMAND must be provided to the VA examiner, who must note its review.

The examiner should use the appropriate Disability Benefits Questionnaire (DBQ) to assess the severity of all residuals attributable to the Veteran's service-connected thoracolumbar spine degenerative disc disease with thoracolumbar spondylosis.  All symptoms and clinical findings associated with this condition must be reported in detail. 

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the lumbar spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examination report must include a complete rationale for all opinions and conclusions reached.

5. After completing the above and any other development as may be indicated, the Veteran's claim should be adjudicated based on the entirety of the evidence.  If the benefits are not granted, provide the Veteran and his representative with a supplement statement of the case (SSOC) and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


